02/14/2022



                                                                             Case Number: DA 21-0630


    IN THE SUPREME COURT OF THE STATE OF MONTANA
 ______

    In re the Marriage of:                  )      CAUSE NO. DA 21- 0630
                                            )
    DAVINA ATTAR-WILLIAMS,                  )
                                            )
                                            )         ORDER
                  Petitioner/Appellant,     )
                                            )        GRANTING
           and                              )
                                            )        MOTION TO
    STEVEN THOMAS WILLIAMS,
                                            )        TRANSFER
                                            )
                                            )       TRANSCRIPTS
                   Respondent/Appellee.     )



      On February 11, 2022, Appellant Davina Attar-Williams filed an unopposed

motion to transfer all transcripts filed in Montana Supreme Court Cause Nos. DA 20-

0460 and DA 21-0350, (Marriage of Williams), to Cause No. DA 21-0630 currently

pending before this Court.

      Accordingly, the following official transcripts of proceedings from

Yellowstone County District Court Cause No. DR 19-0893 have been transferred to

Cause Number DA 21-0630:

      SEPTEMBER 17, 2019
      NOVEMBER 13, 2019
      JUNE 2, 2020
      JULY 17, 2020
      AUGUST 3, 2020
AUGUST 14, 2020
NOVEMBER 9, 2020
FEBRUARY 16, 2021
MAY 26, 2021
JUNE 18, 2021


DATED this ________ day of February, 2022.




                                                    Electronically signed by:
                                                          Mike McGrath
                                             Chief Justice, Montana Supreme Court
                                                        February 14 2022